Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-16-00488-CR

                                      IN RE Gary L. KENNEDY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 17, 2016

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On August 2, 2016, Relator filed a petition for writ of mandamus, complaining the trial

court had not ruled on his motion for new trial. The record shows the trial court denied Relator’s

motion on July 19, 2016, thus mooting Relator’s petition. Accordingly, the petition for writ of

mandamus is dismissed as moot.

                                                      PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause Nos. 2014CR7948 and 2015CR3877, styled State of Texas v. Gary L. Kennedy,
pending in the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.